Citation Nr: 1827726	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  12-12 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

T. N. Shannon, Associate Counsel


INTRODUCTION

The Veteran had active service from July 2005 to July 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans
Affairs (VA), Regional Office (RO) in Roanoke, Virginia.

In August 2017, the Board remanded the appeal to the RO for additional development.  The matter has been returned to the Board for further appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  Right ear hearing loss clearly and unmistakably preexisted service but was not clearly and unmistakably aggravated by service.

2.  The Veteran does not currently have a hearing disability for the purposes of VA compensation.


CONCLUSIONS OF LAW

1.  Preexisting right ear hearing loss was clearly and unmistakably not aggravated by the Veteran's active service.  38 U.S.C. §§ 1111 , 1113, 1153, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.304, 3.385 (2017).

2.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.309, 3.385 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board ... to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Applicable Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016). Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).  When audiometric test results at a Veteran's separation from service do not meet the requirements of 38 C.F.R. § 3.385, a veteran may nevertheless establish service connection for current hearing disability by submitting medical evidence that the current disability is causally related to service.  The threshold for normal hearing is 0 to 20 decibels.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests an organic disease of the nervous system, such as sensorineural hearing loss, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2017).

When there is evidence that a disorder had its onset prior to service, questions relating to the presumption of soundness arise.  Every veteran is presumed to have been in sound condition when examined, accepted, and enrolled into service except as to defects, infirmities, or disorders noted at the time of such entry, or where clear and unmistakable evidence demonstrates that the injury or disease existed before entry and was not aggravated by such service.  38 U.S.C. §§ 1111.  When a condition is not noted on entry into service, the burden falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness.  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2) (2017).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2017).

Facts and Analysis

"In order to invoke the presumption of soundness, a claimant must show that he or she suffered from a disease or injury while in service."  Horn v. Shinseki, 25 Vet. App. 231, 236 (2012); see Holton v. Shinseki, 557 F.3d 1362, 1367 (Fed. Cir. 2009) (explaining that the application of the presumption of sound condition does not "relieve the veteran of the burden of showing that the veteran suffered from a disease or injury while in service"); Dye v. Mansfield, 504 F.3d 1289, 1293 (Fed. Cir. 2007) ("The presumption of sound condition addresses the situation where a question arises whether a veteran's medical problems that arose during service existed before he joined the armed forces and, therefore, were not incurred in [the] line of duty")  Thus, as the Court has previously explained, "before the presumption of soundness is for application, there must be evidence that a disease or injury that was not noted upon entry to service manifested or was incurred in service."  Gilbert v. Shinseki, 26 Vet. App. 48, 52 (2012).

In this case, the Veteran's service treatment records (STRs) include a November 2004 enlistment examination report which contained audiological evaluations with pure tone threshold, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
25
30
40
LEFT
5
15
10
5
5

The term "noted," in 38 U.S.C.A. § 1111, refers to "[o]nly such conditions as are recorded in examination reports."  38 C.F.R. § 3.304(b).  A "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  38 C.F.R. § 3.304(b)(1); see also Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  The right ear showed mild high frequency hearing loss at 3000 - 8000Hz.  Thus, right ear hearing loss is considered to have been noted at entry into service and the Veteran is not presumed sound as to right ear hearing loss.  McKinney v. McDonald, 28 Vet. App. 15, 23 (2016) (holding that the Board may discern the significance of the contemporaneously recorded audiology test results and hearing loss constituting disability under 38 C.F.R. § 3.385 constitutes a defect under 38 U.S.C. § 1111).  Thus there is clear and unmistakable evidence that right ear hearing loss preexisted service.

Additionally, the Board must determine whether the Veteran's preexisting right ear hearing loss was aggravated by service.  The presumption of aggravation, Horn, 25 Vet. App. at 234 ("There is a related but distinctly different statutory provision that pertains to cases in which a preexisting condition is noted on an entrance examination and the claimant contends that this condition was aggravated in service.  This provision is known as the 'presumption of aggravation").

With regard to the presumption of aggravation, a preexisting injury or disease will be considered to have been aggravated by active duty service where there is an increase in the disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C. § 1153; 38 C.F.R. § 3.306(a).  Clear and unmistakable (obvious or manifest) evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b).  These provisions apply to only one situation: where the induction examination notes a preexisting condition that is alleged to have been aggravated.  Horn, 25 Vet. App. at 238 (quoting Wagner, 370 F.3d at 1096) ("[I]f a preexisting disorder is noted upon entry into service . . . the veteran may bring a claim for service-connected aggravation of that disorder.  In that case section 1153 applies and the burden falls on the veteran to establish aggravation.")

The evidence reflects there was not an increase in severity of hearing loss in either ear during service.  Following the November 2004 enlistment examination, the STRs do not reflect worsening of the Veteran's hearing loss.  April 2006 audiological evaluations with pure tone threshold, in decibels, show the following results:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
20
30
35
45
LEFT
10
5
10
5
5

A June 2008 audiological evaluation, with pure tone threshold, in decibels, shows the following results:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
30
25
35
LEFT
20
10
15
0
5

From April 2006 to June 2008, the Veteran's right ear hearing loss improved during service and the Veteran's bilateral hearing revealed no significant threshold shifts. 

During service the Veteran complained of right ear pain and drainage.  In January 2009, the Veteran was noted to have perforation of the central tympanic membrane in the right ear drum after being struck in the ear during service.  The Veteran's March 2009 STRs noted he "reportedly has a significant history of childhood ear infections including multiple sets of PETs."  See March 2009 STR Entry at page 48.  The Veteran was subsequently service connected for his right ear drum condition.

Thus, the evidence shows no increase in severity of the hearing loss in either ear and in fact shows an improvement in the right ear.  The presumption of aggravation is therefore not for application with regard to the left ear and the evidence with regard to the right ear clearly and unmistakably reflects that right ear hearing loss was not aggravated by service.

In August 2012 the Veteran's hearing was examined by VA.  Results of this audiological evaluation, with pure tone threshold, in decibels, revealed:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
10
5
LEFT
5
5
5
5
5

Speech audiometry revealed a speech recognition ability of 94 percent in the left ear and 100 percent in the right ear.  These results reflect normal bilateral hearing for the Veteran. 

The Veteran's hearing was evaluated again by VA in November 2017.  Results of this audiological evaluation, with pure tone threshold, in decibels, revealed:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
5
0
LEFT
5
5
10
5
5

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 100 percent in the left ear.  These findings reflect the Veteran does not currently have hearing loss disability for VA purposes.  The examiner noted that no hearing loss existed prior to service in the left ear.  The VA examiner opined that the Veteran's right ear hearing loss clearly and unmistakably existed prior to service but was not clearly and unmistakably aggravated beyond its natural progression by an in-service injury, event or illness.  The examiner reasoned that audiological testing confirms the Veteran's hearing did not worsen.  "Hearing conservation data dated June 2, 2008 revealed hearing within normal limits in the left ear and a mild to moderate hearing loss in the right ear and when compared to his 2006 referenced audiogram, revealed no significant threshold shifts for either ear."  See November VA Audiology Examination at page 3.  "Today's findings reveal hearing within normal limits, bilaterally.  The Veteran reported that since the ruptured right eardrum has healed, his hearing in this ear has significantly improved and today's audiological testing confirmed normal hearing in both ears."  Id.  

In order to show service connection, the Veteran must show that he currently suffers from a disability.  As the November 2017 VA audio examination reveals, the Veteran does not meet this first element of service connection, as he does not have a hearing loss disability for VA purposes.

In reaching this conclusion, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2017); Gilbert, supra.


ORDER




____________________________________________
L. M. Barnard
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


